DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 OCT 2020 has been entered.

Response to Amendment
The amendment filed 28 MAY 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 19 MAR 2020.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph(s) of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph(s) of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term "most-recently approved transaction" in claim 1, lines 5-6 and 9-10; claim 8, lines 6-7 and 10-11; claim 15, lines 6-7 and 10-11 is a new matter, which is not most-recently approved transaction" is not disclosed by the original Specification and Drawings.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  defining or assigning ‘index value’ with respect to corresponding key-value pair between the steps for retrieving and determining in the regular ledger or the compacted ledger.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
The term "common key" in claim 1, lines 5-6 and 9-10; claim 8, lines 6-7 and 10-11; claim 15, lines 6-7 and 10-11 is a relative term which renders the claim indefinite.  The term "most-recently approved transaction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much delay is “common key”.
Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite the limitation "a leader member" in line 3 and line 4, respectively.  It is unclear whether these are same as "a leader member" in claim 6, line 4 and claim 13, line 5, respectively.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-7 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 8-14 are drawn to an apparatus which is within the four statutory categories (i.e. a machine). Claims 15-20 are drawn to a non-transitory computer readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
With respect to claims 1, 8, and 15:

The limitations of identifying a new transaction, retrieving a key-value pair included within a most-recently approved transaction, determining whether an index value of a key-value pair of the newly proposed transaction, and committing the newly proposed transaction to a block, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “blockchain”, “buffer”, “processor”, and “non-transitory computer readable storage medium” language, “identifying”, “retrieving”, “determining”, and “committing” in the context of this claim encompass the human activity. The series of steps including identifying a new transaction, retrieving a key-value pair included within a most-recently approved transaction, determining whether an index value of a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – blockchain, buffer, processor, and non-transitory computer readable storage medium. The blockchain, buffer, processor, and non-transitory computer readable storage medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements are recited such at a high-level of generality without any technical details that the steps are interpreted as a human activity, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7, 9-14, and 16-20:
Dependent claims 2-7, 9-14, and 16-20 include additional limitations, for example, rejecting the transaction, determining that the transaction is out-of-sequence, invoking a validator node of the blockchain, accessing the blockchain, extracting blockchain transactions including a key value with a common key, compacting the blockchain ledger, receiving a proposed key-value pair, accepting or rejecting the proposed key-value pair, and 

Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-14, and 16-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski, JR. (US 2016/0080156 A1; hereinafter Kaliski) in view of Destefanis et al. (US 20200202312 A1; hereinafter Destefanis). 
With respect to claims 1, 8, and 15:
	Kaliski teaches a method, comprising: (See at least Kaliski: Abstract)
Kaliski further teaches an apparatus, comprising: a processor configured to: (See at least Kaliski: paragraph(s) [0099]-[0100]).
	Kaliski further teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: (See at least Kaliski: page 10, col. Right, lines 4-6).
identifying a newly proposed transaction of a blockchain...; (By disclosing, in 310, sender 110 can enter into a transaction with receiver 120 (e.g. a purchase using a 
retrieving a key-value pair included within a most-recently approved transaction of the blockchain from a blockchain ledger; (By disclosing, monitor 140 can maintain a list of one-time use public keys that have been used in a transaction (previous transaction) and store previous signatures associated with the public keys (e.g., as a transaction database separate from transaction database instance 145). Once a public key in the list (including a most-recently approved transaction) is associated with a new transaction, monitor 140 can determine that a double signing has occurred. Also, the one-time use signature scheme can be combined with a Merkle hash tree construction (key in a block of a blockchain) so that a single overall public key can represent multiple underlying one-time use public keys (value corresponding to the key above, forming the key-value pair). The key can be used as the index value, as described in page 5, lines 15-17 of the Specification of the application. See at least Kaliski: paragraph(s) [0034] & [0038])
determining whether an index value of a key-value pair of the newly proposed transaction is contiguously sequential with an index value of the retrieved key-value pair of the most-recently approved transaction; and (By disclosing, receiver 120 can check that the context information (index value) in the signature or transaction it receives from the sender is the correct "next" value (contiguously sequential) based on the previous transaction (most-recently approved transaction) of sender 110 in the transaction log (comparing the index values). The hashes (index value) are checked for validity of the blocks or transactions as well known in the community of blockchain. See at least Kaliski: paragraph(s) [0031], [0038], [0091] & [0093]; Fig. 3)
in response to determining the index value of the key-value pair of the newly proposed transaction is contiguously sequential, committing the newly proposed transaction to a block of the blockchain. (By disclosing, receiver 120 can initiate the addition (committing) of the transaction to the transaction log (e.g., the block chain). Because the signed message is the only message signed using the private key and/or because sender 110 has sufficient funds, the transaction will eventually be successfully added (nothing delayed) to the transaction log. See at least Kaliski: paragraph(s) [0031], [0038], [0091] & [0093]; Fig. 3)
 an outbound transaction buffer used to buffer transactions in order of consensus.
Destefanis, directed to method and system for selectively using network coding for propagating transactions in a blockchain network and thus in the same field of endeavor, teaches
...identifying a newly proposed transaction of a blockchain which is received from an outbound transaction buffer used to buffer transactions in order of consensus; (By disclosing, the output buffer 204 shows the transmission of certain received transactions to peer nodes over the respective interfaces. Network packets are serially sent and received at an application-level according to the primitives provided by the operating system of the node 202. In addition, a blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. Each transaction (Tx) is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block so that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. See at least Destefanis: paragraph(s) [0039], [0043], [0073] & [0003]; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting double signing in a one-time use signature scheme of Kaliski to incorporate the method and system for selectively using network coding for propagating transactions in a blockchain network teachings of Destefanis for the benefit of facilitating the use of widespread, cryptographically-secured exchanges using a blockchain-based network like Bitcoin. (See at least Destefanis: paragraph(s) [0006])
Examiner’s Note: 
(1)  The limitations “used to buffer transactions in order of consensus” in claim 1, line 3; claim 8, line 4; and claim 15, line 4 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2, 9, and 16:
	Kaliski and Destefanis teach the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
Kaliski further teaches further comprising: 
**in response to determining the index value of the key-value pair of the newly proposed transaction is not contiguously sequential, discarding the newly proposed transaction. **
With respect to claims 3, 10, and 17:
	Kaliski and Destefanis teach the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
Kaliski further teaches further comprising: 
determining the newly proposed transaction is out-of-sequence with one or more other transactions when the index value associated with the key-value pair of the previous transaction is not contiguously sequential with the index value associated with the key-value pair of the newly proposed transaction. (As stated above with respect to claim 2, see at least Kaliski: paragraph(s) [0038]-[0039] & [0096])
Examiner’s Note: 
The limitations “when the index value associated with the key-value pair of the previous transaction is not contiguously sequential with the index value associated with the key-value pair of the newly proposed transaction” in claim 3, lines 3-5;  claim 10, lines 4-6; and claim 17, lines 4-6 are an optional language. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be 
With respect to claims 6 and 13:
	Kaliski and Destefanis teach the method of claim 1 and the apparatus of claim 8, as stated above.
Kaliski further teaches further comprising: 
receiving a proposed key-value pair for the newly proposed transaction from a validator member of the blockchain; and (By disclosing, as stated above with respect to claim 1, a single overall public key can represent multiple underlying one-time use public keys. Or the one-time use private keys can likewise be derived from a single overall private key. In such implementations, an individual signature may be associated with context information and/or an index value that specifies which underlying one-time use public/private key pair is involved in a signature. For example, in a cryptocurrency system, the context information may comprise a transaction number or identifier, so that multiple transactions can be associated with the same overall public key (e.g., from which a cryptocurrency address may be derived), yet each one signed with a separate underlying private key. See at least Kaliski: paragraph(s) [0038] & [0034])
accepting or rejecting the proposed key-value pair via a leader member of the blockchain based on previously accepted key-value pairs. (By disclosing, as stated above with respect to 
With respect to claims 7 and 14:
	Kaliski and Destefanis teach the method of claim 6 and the apparatus of claim 13, as stated above.
Kaliski further teaches further comprising: 
assigning the index value associated with the key-value pair of the newly proposed transaction to the newly proposed transaction via a leader member of the blockchain. (By disclosing, as stated above with respect to claim 1, in a cryptocurrency system, the context information may comprise (assign) a transaction number or identifier, so that multiple transactions can be associated with the same overall public key (e.g., from which a cryptocurrency address may be derived), yet each one signed with a separate underlying private key. See at least Kaliski: paragraph(s) [0038] & [0034])
With respect to claim 20:
	Kaliski and Destefanis teach the non-transitory computer readable storage medium of claim 15, as stated above.
As stated above with respect to claims 13 and 14, Kaliski further teaches all the limitations.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski in view of Destefanis, as applied to claims 1, 8, and 15, and in further view of Daniel et al. (WO 2017/021155 A1; already of record in IDS; hereinafter Daniel).
With respect to claims 4, 11, and 18:
	Kaliski and Destefanis teach the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
	However, Kaliski and Destefanis do not teach wherein the committing comprises invoking a validator node of the blockchain to append the newly proposed transaction to the block of the blockchain.
	Daniel, directed to controlled resource provisioning in distributed computing environments and in the same field of endeavor, teaches wherein the committing comprises invoking a validator node of the blockchain to append the newly proposed transaction to the block of the blockchain. (By disclosing, the optimization rule 210 may be executed solely by miners 212, alternatively by a centralized or dedicated computer system (validator node) In addition, the blockchain 206 and network of miners 212 operate ensures that only valid transactions are added within blocks to the blockchain 206 in a manner that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kaliski and Destefanis to incorporate the controlled resource provisioning in distributed computing environments teachings of Daniel for the benefit of solving problems related to on-demand approach to resource provisioning and reservation-based resource provisioning for a cloud computing consumer. (See at least Daniel: page 1, line 8 through page 4, line 15)
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski in view of Destefanis, as applied to claims 1, 8, and 15, and in further view of Chavez et al. (US 2017/0295157 A1; hereinafter Chavez) and Kimura (US 2018/0011893 A1; hereinafter Kimura).
With respect to claims 5, 12, and 19:
Kaliski and Destefanis teach the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
Kaliski further teaches further comprising: accessing the blockchain;... (See at least Kaliski: paragraph(s) [0031])
However, Kaliski and Destefanis do not teach ...extracting a plurality of blockchain transactions including a key value 
Chavez, directed to smartphone fraud-proof authorization and authentication for secure interactions and thus in the same field of endeavor, teaches
...extracting a plurality of blockchain transactions including a key value with a common key from the blockchain ledger; and (By disclosing, a tuple 426 is an ordered set of data extracted from the blockchains 404 or sidechains 420. See at least Chavez: Abstract; paragraph(s) [0052]-[0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kaliski and Destefanis to incorporate the smartphone fraud-proof authorization and authentication for secure interactions teachings of Chavez for the benefit of allowing for the identification of a user and their device by providing information from a larger data set—the blockchain. (See at least Chavez: paragraph [0085])
Kimura, directed to hash index and thus in the same field of endeavor, teaches
compacting the blockchain ledger based on the plurality of blockchain transactions, wherein the compacting comprises removing one or more key values from the blockchain ledger corresponding to one or more subsequent uses of the common key. (By disclosing, records stored in the hash index table described herein can be defragmented and compacted (e.g., skipping logically deleted records) during snapshot construction. See at least Kimura: Abstract; paragraph(s) [0081], [0085], [0205] & [0214])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kaliski, Destefanis, and Chavez to incorporate the hash index teachings of Kimura for the benefit of fast access to massive amounts of data resident in secondary non-volatile storage memory where atomicity, consistency, isolation, and durability (ACID) properties for transactions are required. (See at least Kimura: paragraph(s) [0002])

Response to Arguments
In response to applicant’s argument with respect to the 101 rejections that the claims are directed to a blockchain system authorize (e.g., prevent/approve) transactions from being added to the blockchain based on an order of transactions on the 
In response to applicant’s argument that Kaliski does not describe index values of blockchain transactions being compared with one another to determine transaction validity, let alone, determining whether an index of a key-value pair is sequentially contiguous with an index of a key-value pair of a most-recently approved blockchain transaction, it is noted that the index value is not defined specifically with respect to the key-value pairs in the blockchain ledger. In addition, even though Kaliski teaches one-time use keys, Kaliski still teaches how to use the one-time use keys in determining that the one-time use public/private key pair was used more than once based on the list of public keys. (See at least Kaliski: Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saraniecki et al. (US 20200356991 A1) teaches method and apparatus for execution of atomic transactions, including transaction buffer, transaction Mempool, and blockchain.
Myers (US 20150310424 A1) teaches cryptographic currency user directory data and enhanced peer-verification ledger synthesis, including instances of a public key-address.
Unitt (US 20160371509 A1) teaches tamper proof interaction recording and timestamping, including general consensus and block chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687